Citation Nr: 1603468	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of multiple fractures of the left femur with traumatic arthritis of the left knee (hereinafter "left leg disability").

2.  Entitlement to service connection for varicose veins, to include as secondary to service-connected left leg disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been returned to the RO in Winston-Salem, North Carolina.

In November 2012 and March 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  The case has been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's currently diagnosed degenerative disc disease (DDD) and degenerative joint disease (DJD) of lumbosacral spine with herniated nucleous pulposus (HNP) at L5-S1 and disc bulge at L4-L5 was caused by his service-connected left leg disability.

2.  The evidence does not demonstrate that the Veteran's currently diagnosed varicose veins of the left leg is etiologically related to his active duty service, or proximately due to, the result of, or aggravated by, his service-connected left leg disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disability, to include as secondary to service-connected left leg disability, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for varicose veins, to include as secondary to service-connected left leg disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a March 2007 letter.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

In addition, the Veteran underwent VA examinations in June 2007 and December 2012.  The Veteran was afforded a VA addendum opinion in July 2015.  

As previously discussed above, the Board has previously remanded the issues on appeal, because, in part, the Board determined that the VA examinations were inadequate.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon further consideration, the Board finds that those VA examinations, taken together, are indeed adequate as both the June 2007 and December 2012 VA examinations are predicated on a full understanding of the Veteran's medical history, takes into consideration the Veteran's lay statements, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Therefore, the Board is satisfied that there was substantial compliance with its November 2012 and March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. 

II. Service Connection

The Veteran contends that he developed his current back problems and varicose veins as a result of his service-connect left leg disability.  See January 2007 statement.  

	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  In this case, the evidence does not show that the Veteran served in Vietnam, or that he has been diagnosed with a presumptive disease for exposure to herbicides.  Therefore, the Veteran is not entitled to consideration of presumptive service connection on this basis.  See DD Form 214.  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

	Factual Background

As background, the Veteran, during service, sustained multiple injuries to his left lower extremities, when a car he drove struck the side of a school bus.  He underwent surgery and had residual limitations.  See December 1976 Narrative Summary.  A December 1976 Physical Evaluation Board examination found that the Veteran had lacerations measuring three centimeters in his left lateral upper thigh and anterior knee, without major artery or nerve involvement; an open fracture of the left subtrochanteric and supracondylar fracture with intra-articular involvement, but no major artery or nerve involvement; a tear of the lateral meniscus of the left knee from its anterior and lateral attachments; superior and mesenteric artery syndrome (treated and recovered); and limitation of motion of the left knee.  The Veteran was medically discharged based on his inability to bend his left knee completely.  See January 1977 Physical Evaluation Board Proceedings.

A January 1977 report of medical history noted that the Veteran reported having a "tricked" or locked knee, but affirmatively denied having recurrent back pain and cramps in his legs.  The Veteran's service treatment records do not reflect any complaints, treatment, or diagnosis for any problems related to his back or varicose veins.  

      Back Disability

Private treatment records in June 2000 and November 2000 document that the Veteran complained of two separate incidents of low back pain.  One incident occurred while he was working, where he felt a "pop" in his back, immediately experienced severe pain and was unable to straighten up.  The other incident occurred when he was wrestling with his 19 year old son and hurt his back, which developed into stiffness.  The Veteran was diagnosed with lumbar strain.  

In June 2007, the Veteran underwent a VA examination of his thoracolumbar spine.  The Veteran reported that he experienced occasional episodes of lumbosacral strain about three or four times a year.  Noting the Veteran's employment as a full-time plumber, the VA examiner stated that the Veteran's job required a great deal of lifting of heavy equipment and materials and that he wore a back brace for lifting.  Upon objective evaluation, the VA examiner found that the Veteran's back was normal in appearance and no tenderness was noted.  The VA examiner diagnosed the Veteran with lumbosacral strain with residuals.  Finding no evidence of gait change or any other significant problems, the VA examiner opined that the Veteran had recurrent acute lumbosacral strain.  The VA examiner was unable to connect the Veteran's lumbosacral strain to his service-connected left leg disability without resorting to speculation.  

In an April 2008 statement, the Veteran's private treating physician, Dr. W.G.M. found that the Veteran had recently developed a sciatica secondary to a herniated disc at L5-S1 and a L4-L5 disc bulge.  Dr. W.G.M. found that the Veteran had a well-documented injury to his left leg, which caused a limitation of flexion to about 40 degrees.  That limitation had dramatically altered the Veteran's gait and lower body mechanics.  Based on these findings, Dr. W.G.M. opined that the Veteran's "altered gait and body mechanics from his service-connected [left leg] injury directly contributed to the development of his new-onset sciatica."  

In December 2012, the Veteran was afforded another VA examination of his thoracolumbar spine.  The Veteran explained that he first noted his low back pain in 2000.  He currently experienced intermittent, daily low back pain, which was aggravated by sitting more than 30 minutes, lifting, stooping, bending, and carrying.  The low back pain could also radiate into his left hip or leg with numbness into the lateral lower leg.  The VA examiner noted that the Veteran had a MRI which reportedly showed a L4-L5 bulge and L5-S1 HNP.  Upon objective evaluation, the VA examiner diagnosed the Veteran with DDD and DJD of the lumbosacral spine with HNP at L5-S1 and disc bulge at L4-L5.  Based on a lack of evidence of back problems during service or prior to 2000, evidence of a slight limp with ambulation, and no significant difference in leg length, the VA examiner concluded that it was less likely than not that the Veteran's back problem was caused or aggravated by the Veteran's knee problem.  

In a July 2015 VA addendum opinion, the VA examiner referred to his findings in the June 2007 and December 2012 VA examinations and reaffirmed his prior opinions.  

The record includes conflicting medical opinions as to whether the Veteran's current back disability is related to his service-connected left leg disability.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  As the competing opinions are based on a review of the Veteran's medical records, consideration of his lay statements and a complete rationale, the Board cannot find a basis for which one competing opinion is more probative over the other.

Based on a careful review of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's current DDD and DDD of the lumbosacral spine with HNP at L5-S1 and disc bulge at L4-L5 is related to his service-connected left leg disability.  Therefore, the Veteran's claim for service connection for a back disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	Varicose Veins

Private treatment records from February 2005 and January 2006 document the Veteran's first reports of left leg pain and swelling.  A February 2005 Doppler report noted that the deep veins of the left lower extremity were examined and the results were normal.  A January 2006 private treatment record reflects that the Veteran complained of a painful area on the medial aspect to the left calf.  The Veteran was diagnosed with early palpable saphenous phlebitis with varicose vein.  

In June 2007, the Veteran underwent a VA examination for his varicose veins.  The Veteran reported that for the past three years, he has noticed problems with his varicose veins on the lower two-thirds of the left posterior calf.  Since his symptoms began in February 2005, the Veteran experienced superficial varicosities that he has treated with a compressive stocking.  Upon objective evaluation, the VA examiner diagnosed the Veteran with superficial varicosities of the left leg.  Based on a finding that the Veteran's varicose veins had only appeared recently and there was no evidence of deep venous thrombosis, the VA examiner could not connect the Veteran's varicose veins to his injury to his left knee without resorting to speculation.  

In December 2012, the Veteran was afforded another VA examination for his varicose veins.  The Veteran reported his current symptoms.  Upon objective evaluation, the VA examiner diagnosed the Veteran with varicose veins of the left leg.  Based on a finding that the Veteran's varicose veins, which did not appear until 2005, would have been evident earlier if they were secondary to his left leg injury or surgery, the VA examiner concluded that the Veteran's varicose veins were less likely than not related to his left hip or left knee disability.  

In a July 2015 VA addendum opinion, the VA examiner referred to his findings in the June 2007 and December 2012 VA examinations and reaffirmed his prior opinions.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's currently diagnosed varicose veins do not warrant service connection.

As an initial matter, the Veteran does not contend, and the evidence does not show, that the Veteran's varicose veins were directly caused by his active duty service.  Rather, the Veteran contends that his varicose veins were caused or aggravated by his service-connected left leg disability.  

However, as previously discussed above, the December 2012 VA examiner found no connection between his varicose veins and his service-connected left leg disability, because his varicose veins were not evident until 2005, almost 30 years after his left leg injury.  As the VA examiner based his opinion on a complete rationale, the Board finds that the December 2012 VA examiner's opinion is the most probative evidence.

The Board finds that the Veteran has not presented any competent evidence that his varicose veins were either caused by, the result of, or aggravated by, his service-connected left leg disability.  The Veteran has only provided his lay assertions of a causal connection between his varicose veins and his left leg disability.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his current varicose veins to his service-connected left leg disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to address either causation or aggravation, and thus, offers little probative value.  

Therefore, as the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for varicose veins, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a back disability is granted.  

Entitlement to service connection for varicose veins, to include as secondary to service-connected left leg disability, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


